Citation Nr: 0300463	
Decision Date: 01/09/03    Archive Date: 01/28/03	

DOCKET NO.  97-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1976 to May 
1984.  The veteran also had a period of active duty for 
training (ACDUTRA) with the Army National Guard from June 
to October 1974.  

This case remanded by the Board in May 1999 and has been 
returned for review.  


FINDINGS OF FACT

1.  The veteran's peptic ulcer disease and pancreatitis 
are not of service origin.

2.  Schizophrenia is of service origin.  


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was not incurred in or aggravated 
by military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  Pancreatitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

3. Schizophrenia was incurred during service.  38 U.S.C.A. 
§§ 1131, 111, 1153(West 1991); 38 C.F.R. §§ 3.102, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC), and 
supplemental statements of the case (SSOC), provided to 
both the appellant and his representative, specifically 
satisfies the requirement at § 5103 of the new statute.  
It clearly notifies the appellant and his representative 
of the evidence necessary to substantiate his claim 
including the requirements of the VCAA, to include what 
evidence the VA would obtain.  

Additionally, the Board finds that all available evidence 
and records identified by the appellant as plausibly 
relevant to his pending claims have been collected for 
review.  Moreover, he was also offered an opportunity to 
present testimony at a hearing but he opted for a 
conference with his representative.  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.  Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

Service medical records relate that in April 1976, the 
veteran was admitted to the hospital after passing out.  
The veteran reported that he was taking medication for 
nerves.  He indicated that his medicine was not there.  He 
was scheduled for leave in two days.  He reported he would 
see his physician at the mental health center when he 
returned home.  He was referred to a mental hygiene clinic 
for evaluation and medication.  

In June 1976, the veteran was evaluated by mental hygiene 
clinic.  In reporting his medical history, it was noted 
that two years previously he received psychiatric 
hospitalization.  At that time he was prescribed the 
medication Stelazine.  The veteran reported that he had 
not taken his medications for a week when voices began 
saying "do what you have to."  The veteran indicated that 
he wanted out of the Army.  He further indicated that he 
did not report his medical history on the enlistment 
examination.  There was also a reported history of heavy 
alcohol abuse approximately one pint of whiskey per day 
for one month.  On examination it was noted that his 
affect was blunted and labile.  There were also mildly 
loosened circumstantial associations, as well as, some 
suicidal ideation.  The diagnostic impression was alcohol 
abuse and rule out history of chronic schizophrenia.  
Additional outpatient management was recommended.  

Later that month, a mental hygiene clinical note indicated 
that the veteran's case was closed.  His mental status 
examination was considered within normal limitations.  He 
was returned to duty.  

A December 1976 mental health clinic noted indicated that 
he was cleared for security purposes.  In November 1977, 
the veteran received treatment for gastroenteritis. A 
December 1977 mental health service note noted that the 
veteran was referred for active rehabilitation for the 
admitted improper use of cannabis. 

The veteran was treated for gastroenteritis and flu 
syndrome in August 1978.  In November 1978, he was treated 
for diarrhea and cold symptoms.

In December 1978 the veteran was treated for weight loss 
and diarrhea.  He was evaluated for possible Crohn's 
disease, Gluten enteropathy and colitis.  The veteran was 
treated in February 1979 with a diagnosis of upper 
respiratory infection and questionable gastroenteritis.  

In September 1979 the veteran was treated for abdominal 
pain.  The initial diagnosis was gastroenteritis. The next 
day he was referred to a surgeon with a diagnosis of 
appendicitis.  The surgery clinic consultation report 
noted a diagnosis of acute lumbosacral strain.  In March 
1980 the veteran was treated for viral enteritis.  

In April 1980 the veteran was seen for complaints of 
diarrhea.  The clinical notes indicate that the veteran 
was hostile over a personal matter.  His behavior was 
inappropriate to time and place.  The odor of alcohol was 
noted on his breath. In July 1980, the veteran was treated 
for acute enteritis.  In August 1980, the veteran was 
treated for diarrhea and stomach cramps.  The diagnosis 
was viral syndrome.  

In December 1980, the veteran was treated for an upper 
respiratory infection with viral gastritis.  

In April 1981, the veteran was treated for stomach pains 
and given Donnatal. November 1983 medical records show 
that the veteran was receiving treatment for continuous 
alcohol abuse.  

A November 1983 Department of Psychiatry intake sheet 
shows that the veteran received counseling regarding 
problems in his unit, as well as, for financial problems.  
His mental status was considered within normal limits.  

The December 1983 report of an examination conducted prior 
to discharge shows that the veteran's gastrointestinal, 
psychiatric and endocrine system were considered 
clinically normal. 

Post service VA medical records relate that in June 1991, 
the veteran was hospitalized at the VA for four days for 
an overdose of Elavil.  The diagnoses included alcoholism 
and depression.  

In July 1991, he was admitted to a VA hospital for 
evaluation for alcohol abuse.  At this time, the veteran 
reported a history of peptic ulcer disease versus 
pancreatitis.  The diagnoses included alcohol abuse, 
history of chronic paranoid schizophrenia and history of 
peptic ulcer disease and/or pancreatitis.  Continuing 
outpatient treatment was recommended.  The records show 
that the veteran continued to undergo psychiatric 
treatment since that time.  

A series of VA examinations were conducted in April 1995.  
The general examination included diagnoses of chronic 
pancreatitis, schizophrenia, alcohol and drug abuse.  At 
the VA psychiatric examination, the veteran reported his 
medical history.  He reported that he drank a case of 16-
ounce beers daily.  He smoked $20.00 to $40.00 worth of 
marijuana a week and he used cocaine occasionally.  The 
diagnoses included alcohol dependence, marijuana 
dependence, cocaine dependence, rule out history of 
chronic paranoid schizophrenia, rule out history of manic 
depression.  An upper gastrointestinal series was 
performed.  The diagnostic impression noted evidence of 
gastric antritis and suggestion of the presence of 
superficial ulceration at the prepyloric antrum.  Clinical 
correlation and a gastroscopy was suggested. 

In August 1997 the veteran presented testimony at a 
personal hearing at the RO.  He reported his medical 
history regarding his gastrointestinal and psychiatric 
problems.  Initially, the veteran reported that he did not 
remember receiving psychiatric treatment subsequent to 
service discharge.  He eventually reported that he 
received VA treatment in 1984.  

The veteran submitted a September 1997 VA medical opinion 
that included a diagnosis of schizophrenia.  It also noted 
that the veteran was unable hold any gainful employment.  

During a VA examination in September 1997 an upper GI 
series was performed.  It was considered normal.

The veteran presented testimony at a hearing held in 
August 1997 at the RO.  He reported his medical history 
regarding his gastrointestinal and psychiatric problems.  
He gave conflicting testimony regarding treatment for his 
psychiatric ability subsequent to service discharge.  
Initially he related that he was unable to remember if he 
received any treatment; however, he also indicated that he 
received treatment in 1984 at a VA facility.  He also 
related that his only private treatment was with the 
Social Security Administration.  

In March 1993 the veteran underwent disability 
determination examinations for Social Security benefits.  
The diagnoses included of history of ongoing alcohol 
abuse; history of psychosis, under treatment; history of 
pancreatitis in July of last year and a prior history of 
peptic disease versus pancreatitis; and atypical psychosis 
by history, precipitated by; substance abuse, drugs and 
alcohol.  

A psychiatric evaluation was conducted in conjunction with 
his claim for Social Security disability benefits in 
August 1996.  The diagnostic impression was multiple 
personality disorder, history of alcohol, marijuana and 
cocaine dependence.  

The VA outpatient records dated between 1991 and 1997 show 
that the veteran was treated for variously diagnosed 
gastrointestinal disorders. 

The VA outpatient records also show treatment and various 
psychiatric diagnoses including paranoid schizophrenia.  

The veteran underwent a VA examination in April 2000.  The 
examiner reported:

Regarding the beginning of the 
disorders, this examiner considers that 
the report at the time of the 
examination in [June 1976], of a two-
year history of psychosis is likely 
more reliable than the veteran's denial 
of this history today.  On this basis, 
it is accepted that schizophrenia was 
present prior to the service.  The 
veteran admits to drug abuse only after 
the service.  This is questionable, but 
the examiner has no definite evidence 
of substance abuse prior to service.  
The findings support that schizophrenia 
is disabling at this time, rendering 
the veteran unemployable.  While there 
may be some substance abuse, but it is 
not the source of the veteran's gross, 
social and occupational incapacity.  On 
the question of exacerbation of 
schizophrenia by his service career, 
there is some evidence supporting the 
acceptance that his service career may 
have exacerbated his schizophrenia.  
The fact that schizophrenia was not 
clear in [June 1976], but is very clear 
today, suggests that it has worsened 
significantly since it was possibly 
present in [June 1976].  Also regarding 
[the August 1996 Social Security 
Administration] report of the patient's 
work in intelligence and his experience 
of great grief from seeing his friend 
killed on the firing range, in this 
examiner's opinion, these experiences 
may have exacerbated schizophrenia.  

Also pursuant to a Board remand, a VA gastrointestinal 
examination was conducted in May 2000.  The examiner 
concluded the veteran's peptic ulcer disease and were not 
related to military service.  The physician reported:

1.  Neither peptic ulcer disease nor 
chronic pancreatitis is service 
related.  He has a long history of 
alcohol intake, which can certainly 
cause chronic pancreatitis after being 
consumed in large quantities and for 
long durations but again in the service 
records there is no mention of this.  

2.  Nonsteroidals can cause peptic 
ulcer disease or merely dyspepsia but 
his last endoscopy has not shown any 
ulcers and to prevent any future 
ulcers, the patient should be on 
Celebrex, a COX-2 inhibitor.  

VA outpatient records dated in April and May 2000 show 
that the veteran continued to undergo psychiatric 
counseling.  An April 2000 psychological examination and 
diagnostic testing revealed diagnosis of post-traumatic 
stress disorder; major depressive disorder, moderate, 
recurrent episodes; alcohol dependence, in sustained 
remission, in a controlled environment; and, polysubstance 
abuse, in sustained remission by patient's history.  

The veteran underwent VA examination in February 2002.  
This examiner was asked to render an opinion as to whether 
it was likely that the patient's current gastrointestinal 
symptoms were related to military service.  The examiner 
concluded:

The patient has a history of chronic 
pancreatitis and this is certainly 
linked to his alcohol abuse.  In his 
service records, there is no mention of 
the diagnosis of acute pancreatitis or 
peptic ulcer disease being entertained.  

There is nothing in his service records 
to link the episodes of acute self-
limited diarrhea to the later diagnosis 
of chronic pancreatitis and peptic 
ulcer disease.

A VA psychiatric examination was conducted by the VA in 
March 2002.  In reporting the summary the examiner noted:

It was quite difficult to determine 
when this patient was initialized given 
a diagnosis of schizophrenia.  I found 
no information in the chart regarding 
any hospitalization prior to the time 
that he went into the Service and the 
patient denied ever having been 
hospitalized prior to this time.  
However, it was noted on several 
occasions that at the time of his 
service admissions, they noted that he 
had a prior history of schizophrenia.  
The patient denied it, however, and I 
saw no record of where and when that 
was.  I did have several discharge 
summaries from the VA at New Orleans 
and there was nothing mentioned that 
would have been prior to his Service 
time.  It was also difficult to 
determine, in the earlier 
hospitalizations when a diagnosis of 
schizophrenia was given, whether any of 
the symptoms might perhaps have been 
related to his alcohol or drug abuse.  

He does exhibit some symptoms of 
schizophrenia at this time, including a 
flat affect, history of hallucinations 
and paranoid delusions in which he felt 
that someone was talking to him through 
the wires in his house or that people 
were talking to him, calling him 
derogatory names and giving him 
commands.  

The Axis I diagnosis was paranoid schizophrenia, chronic.  

Relevant laws and regulation

The appellant contends that he received treatment on 
numerous occasions for gastrointestinal problems.  As a 
result peptic ulcer disease and pancreatitis have 
developed.  The appellant asserts that although there is a 
reported history of psychiatric problems prior to entry 
into service, he had not received treatment for a 
psychiatric disorder.  He maintains that he began to have 
severe psychiatric problems as a result of his military 
training, and that this represents inservice incurrence or 
in the alternative, inservice aggravation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and a peptic ulcera and/or a 
psychosis becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is 
no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination.  The presumption of soundness can be rebutted 
by clear and unmistakable evidence that the disorder 
existed prior to entry into service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (2002).

Moreover, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.

Finally, the Board must determine whether the evidence 
supports the claims or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claims, in 
which case service connection must be denied.  38 C.F.R. 
§ 3.102 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Pancreatitis and Peptic Ulcer Disease

In this regard the service medical regards show that he 
was seen on several occasions for several complaints, to 
include abdominal pain.  However, his symptoms were never 
diagnosed as either pancreatitis or peptic ulcer disease.  
Additionally, the separation examination report contains 
no reference to any pancreatic or ulcer problems.  
Furthermore, the first evidence of either pancreatitis or 
peptic ulcer disease was in 1993, approximately 9 years 
after service.  There are no post service medical records 
which relate pancreatic and ulcer disorders to service 
other than by the veteran's own history.  Leshore v. 
Brown, 8 Vet. App. 406, 408 (1995).  In fact, the only 
medical opinions that address the relationship between 
military service and his disorders indicate that his 
peptic ulcer disease and pancreatitis are unrelated to his 
active duty.

In summary, there is no objective medial evidence, which 
relates the claimed disabilities to his period of active 
duty.  Additionally, the first post service clinical 
evidence of the claimed disabilities many years after 
service.  There is no objective medial evidence, which 
relates the claimed disabilities to his period of active 
duty.  Accordingly, the Board finds that the preponderance 
of the evidence is against the appellant's claims.  Thus, 
service connection for peptic ulcer disease and 
pancreatitis is not warranted.

Chronic Acquired Psychiatric Disorder

The medical evidence described above includes findings 
which both support and fail to support the veteran's claim 
for a chronic acquired psychiatric disorder.  One VA 
examiner indicated that the veteran's inservice statements 
regarding his pre-service symptoms were compatible with a 
schizophrenic disorder. Further, the VA examiner indicated 
that there was evidence that the veteran's service career 
exacerbated his schizophrenic condition.  A second VA 
examiner was unable to determine whether the schizophrenia 
existed prior to service.  As such, the Board finds that 
the presumption of soundness on enlistment is not 
rebutted.  Also, after reviewing the VA examiners' 
opinions in conjunction with the service medical records 
the Board finds that the schizophrenia is of service 
origin. 


ORDER

Service connection for peptic ulcer disease is denied.  

Service connection for pancreatitis is denied.

Service connection for schizophrenia is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


